468 F.2d 235
UNITED STATES of America, Plaintiff-Appellee,v.Mariano RAMIREZ-VALDEZ, Defendant-Appellant.
No. 72-1717.
United States Court of Appeals,Ninth Circuit.
Oct. 26, 1972.

Jerry Stewart (argued), Phoenix, Ariz., for defendant-appellant.
Morton Sitver, Asst. U. S. Atty.  (argued), Joseph S. Jenckes, Asst. U. S. Atty., William C. Smitherman, U. S. Atty., Phoenix, Ariz., for plaintiff-appellee.
Before BARNES and DUNIWAY, Circuit Judges, and JAMESON,* District Judge.
PER CURIAM:


1
Viewing the evidence as we must in the light most favorable to the Government, we hold the trier of fact could have inferred-both that the defendant Ramirez-Valdez had constructive possession of the contraband with his wife, as joint venturers, in view of the circumstantial evidence (United States v. Aranda, 457 F.2d 761, 762 (9th Cir. 1972)), and that the quantity of heroin was of a sufficient size (several thousand dollars in market value) as to indicate it was for the purpose of distribution.  This is peculiarly so when there is no testimony that either Ramirez-Valdez or his wife were addicted to heroin.


2
Affirmed.



*
 The Honorable William J. Jameson, United States District Judge, of Montana, Billings Division, sitting by designation